DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 6/28/22 have been received. Claim 1 has been amended. Claim 16 is new.
Claim Rejections - 35 USC § 102

3.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al. (CN105826985A) as cited in IDS dated 7/28/21 on claim(s) 1-5, 7, 8, 12, and 14 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Mao et al. (CN105826985A) as cited in IDS dated 7/28/21 on claim 6  is/are withdrawn because the Applicant amended the claims.
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Mao et al. (CN105826985A) as cited in IDS dated 7/28/21, in view of Choi (KR10-2018-0038181A) as cited in IDS dated 7/28/21 on claims 9-11  is/are withdrawn because the Applicant amended the claims.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Mao et al. (CN105826985A) as cited in IDS dated 7/28/21, in view of Cao et al. (CN207269044U) as cited in IDS dated 6/26/20 on claim 13  is/are withdrawn because the Applicant amended the claims.

7.	The rejection under 35 U.S.C. 103 as being unpatentable over Mao et al. (CN105826985A) as cited in IDS dated 7/28/21, in view of Kim (KR10-1482042B1) as cited in IDS dated 7/28/21 on claim 15  is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
8.	Claims 1-16 are  allowed.
9.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a secondary battery charging and discharging apparatus for performing a secondary battery activation process, comprising: a plurality of compression plates disposed to face each other to form a cell insert space therebetween into which a secondary battery cell is insertable, the plurality of compression plates being movable toward each other to reduce a gap therebetween to press a body of the secondary battery cell inserted into the cell insert space; at least one gripper unit mounted to each compression plate of the plurality of compression plates to move integrally with each compression plate, the at least one gripper unit coming into contact with an electrode lead of the secondary battery cell when adjacent compression plates press the body of the secondary battery cell; and at least one push bar unit mounted to each compression plate to be adjacent to the at least one gripper unit and configured to press a terrace portion of the secondary battery cell adjacent to the electrode lead, wherein the at least one gripper unit is slidable along a top portion of the compression plate.
	The prior art to Mao et al. (CN105826985A) discloses a secondary battery charging and discharging apparatus for performing a secondary battery activation process, comprising: a plurality of compression plates disposed to face each other to form a cell insert space therebetween into which a secondary battery cell is insertable, the plurality of compression plates being movable toward each other to reduce a gap therebetween to press a body of the secondary battery cell inserted into the cell insert space; at least one gripper unit mounted to each compression plate of the plurality of compression plates to move integrally with each compression plate, the at least one gripper unit coming into contact with an electrode lead of the secondary battery cell when adjacent compression plates press the body of the secondary battery cell; and at least one push bar unit mounted to each compression plate to be adjacent to the at least one gripper unit and configured to press a terrace portion of the secondary battery cell adjacent to the electrode lead, but does not disclose, teach or render obvious wherein the at least one gripper unit is slidable along a top portion of the compression plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724